Citation Nr: 1402034	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO. 07-30 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to coronary artery disease (CAD) and diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2013. A transcript of the hearing is contained in the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Once VA provides an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). In cases involving secondary service connection, both causation and aggravation must be discussed for the opinion to be adequate. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). In this case, the examiner did not provide a sufficient supporting rationale for his conclusion that the Veteran's hypertension was not aggravated by his service-connected CAD. As such, the Board finds that the claim must be remanded so that the examiner can provide a supporting rationale for his conclusion.

While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, return the Veteran's claims file to the examiner who conducted the March 2012 VA hypertension examination (or another qualified medical professional, if that examiner is not available). The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report.

After reviewing the claims file, the examiner should expound on and provide a supporting rationale for the conclusion that "[t]here is no apparent aggravation of hypertension" due to the Veteran's CAD.

The examiner is reminded that medical opinions based solely on the absence of documentation in the record are inadequate, and medical opinions consisting solely of conclusory statements are of no probative value. Dalton v. Peake, 21 Vet. App. 23 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



